Citation Nr: 1507068	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-24 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 10 percent for status post head injury with cerebral atrophy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Driever, Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to January 1987.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of April and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

In support of these claims, the Veteran requested a hearing before a Decision Review Officer at the RO.  However, in a November 2012 written statement, sent after the RO acknowledged the request and informed the Veteran of the date of the hearing, the Veteran canceled it.  The Board thus deems this hearing request withdrawn.  

The Veteran's appeal record is located in a physical claims file and an electronic file, or on Virtual VA, one of VA's claims processing systems.  

The issue of entitlement to an initial evaluation in excess of 10 percent for status post head injury with cerebral atrophy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record does not include medical evidence diagnosing PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, and of the portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The Veteran in this case does not assert that VA violated its duty to notify or that there are any outstanding records that VA should obtain on his behalf.  Rather, after the RO assisted the Veteran by affording him a VA mental health examination, the Veteran challenged the adequacy of the examination on the basis that, in reviewing reported in-service stressors, the examiner did not consider the Veteran's role in an emergency aircraft landing.  The RO thus afforded the Veteran another examination, the adequacy of which the Veteran does not now challenge.  No further notice or assistance is thus required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  See also 38 C.F.R. § 20.1102 (2014).


II.  Analysis

The Veteran seeks a grant of service connection for PTSD on the basis that he developed this condition secondary to an in-service stressor.  According to written statements dated in March 2011, this stressor occurred on October 31, 1977, while he was serving as an aircraft mechanic at Richmond Air Force base in New South Wales, Australia.  According to a written statement dated in November 2012, an aircraft experienced an engine explosion on takeoff and, trying to avoid a mountain range and crashing into a populated area, banked and then returned to the airfield under crash landing conditions.  The Veteran alleges that he was one of the individuals responsible for saving the lives of the crewmembers and the airplane.  When the plane landed, the cockpit was full of smoke, the door jammed and the Veteran and others had to exit the crew out of the top center port door.  

To establish entitlement to service connection for PTSD, a claimant must submit medical evidence diagnosing PTSD in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

The Veteran's service personnel file and copies of articles the Veteran submitted reflect that in October 1977, the Veteran served in the capacity alleged.  The Board thus deems credible that the in-service stressor occurred as alleged.  

However, prior to the stressor's occurrence, in January 1967 and December 1973, before the stressor, the Veteran complained of nervousness, an upset stomach, unrestful nights and a lack of sleep.  The treatment provider diagnosed situational anxiety reaction.  

There is nonetheless no evidence, medical or otherwise, showing that since service, the Veteran has reported any mental health complaints or received treatment for a psychiatric disability, PTSD or otherwise.  Critically, there is no evidence diagnosing PTSD based on the in-service stressor.  

In June 2012 during a VA examination, an examiner found that the Veteran had no psychiatric disability, including PTSD.  However, he based this finding, in part, on the absence of any in-service stressor and failed to consider the Veteran's involvement in the aircraft incident described above.  

The RO thus afforded the Veteran another VA examination in December 2012, during which an examiner considered that, during service, the Veteran watched a plane crash and assisted in recovery efforts.  On that date, the Veteran denied emotional difficulties.  The VA examiner concluded that this stressor was insufficient to support a PTSD diagnosis and that the Veteran did not have symptoms meeting PTSD or any other psychiatric diagnosis, including one that could be related to the in-service findings and situational reaction.   

The Veteran does not have a psychiatric disorder - in fact, during an outpatient treatment visit in August 2012 when a provider inquired as to whether the Veteran was feeling down, depressed or hopeless, he responded, "not at all."  

Even assuming his claim for PTSD could be construed as representing such an assertion, any assertion in this regard would not be considered competent.  The Veteran is competent to report that he felt nervousness, stress and depression during service as these feelings are capable of lay observation.  Unfortunately, however, he does not possess a recognized degree of medical knowledge to diagnose a psychiatric disorder, to include PTSD, manifested by such feelings.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).

In the absence of medical evidence diagnosing PTSD, the Board concludes that such a disability was not incurred in or aggravated by service.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Here, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied. 


ORDER

Service connection for PTSD is denied.  


REMAND

Additional development is required and the claim is REMANDED for the following action:

1.  Transfer this claims file to the VA examiner who, in December 2012, evaluated the Veteran's cognitive abilities during a VA examination and later provided an addendum opinion.  Ask him to do the following:

a)  Note the Veteran's service-connected  residuals of a head injury, including cerebral atrophy.

b)  Discuss whether the severe cerebellar atrophy and deep white matter changes also shown on MRI in 2005 are related to the service-connected cerebral atrophy, or whether they result from a different cause.

c)  Indicate whether the Veteran's lay-observable slurred speech, vertigo, forgetfulness and/or balance difficulties are due to the service-connected cerebral atrophy and any other related brain abnormality, including, if appropriate, the cerebellar atrophy and/or deep white matter changes.   

d)  Discuss the severity of the service-connected disability at issue in this remand (status post head injury with cerebral atrophy).  In so doing, accept as true that the Veteran sustained at least one head injury, whether prior to or during service.  

e)  Specifically indicate whether and to what extent this disability affects the Veteran's employability.

f)  Referencing the clinical evidence of record and any other pertinent documents, provide rationale for each opinion expressed.

2.  Next, review the addendum report to ensure it complies with the previous instructions and, if it does not, return it to the examiner for correction. 

3.  Finally, readjudicate this claim in light of all of the evidence of record, including that which is located in the physical claims file and on Virtual VA.  If the benefit sought is denied, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


